Name: Commission Regulation (EEC) No 2806/87 of 18 September 1987 on the issue of import licences for high-quality fresh, chilled or frozen beef and veal
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 19 . 9 . 87 Official Journal of the European Communities No L  268/59 COMMISSION REGULATION (EEC) No 2806/87 of 18 September 1987 on the issue of import licences for high-quality fresh , chilled or frozen beef and veal Whereas Article 15 (6) (d) of Regulation (EEC) No 2377/80 lays down that the quantities applied for may be reduced ; whereas, the applications lodged relate to total quantities which exceed the quantities available ; whereas, under these circumstances and taking care to ensure an equitable distribution of the available quantities, it is appropriate to reduce proportionally the quantities applied for, HAS ADOPTED THIS REGULATION : Article 1 All applications for import licences in respect of September 1987 for high-quality fresh, chilled or frozen beef and veal as referred to in Article 1 ( 1 ) (d) of Regula ­ tion (EEC) No 3985/86 are hereby met to the following extent 0,2425 % of the quantity requested . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3928/86 of 17 December 1986 opening a Community tariff quota for high-quality fresh, chilled or frozen beef and veal falling within subheadings 02.01 A II a) and 02.01 A II b) of the Common Customs Tariff ('), and in particular Article 2 thereof, Whereas Commission Regulation (EEC) No 3985/86 of 23 December 1986 laying down detailed rules for the application of import arrangements provided for by Regu ­ lations (EEC) No 3927/86 and (EEC) No 3928/86 in the beef and veal sector (2), provides in Article 7, that applica ­ tions for and the issue of import licences for the meat refererred to in Article 1 ( 1 ) (d) thereof are to be effected in accordance with the provisions of Articles 1 2 and 1 5 of Commission Regulation (EEC) No 2377/80 of 4 September 1980 on special detailed rules for the applica ­ tion of the system of import and export licences in the beef and veal . sector (3), as last amended by Regulation (EEC) No 520/87 (4) ; Whereas Article 1 ( 1 ) (d) of Regulation (EEC) No 3985/86 fixes the amount of high-quality fresh , chilled or frozen beef and veal originating in and imported from the United States of America and Canada which may be imported on special terms in 1987 at 10 000 tonnes ; Whereas all individual applications for a quantity in excess of the 4 617 tonnes made available by Commission Regulation (EEC) No 2539/87 (*) show be deated as being made for that quantity ; All applications for a quantity in excess of the 4 617 tonnes made available by Regulation (EEC) No 2539/87 are deemed to have been made for that quantity. Article 2 Applications for licences in respect of the meat referred to in Article 1 entered in accordance with Articles 12 and 15 of Regulation (EEC) No 2377/80 , from 1 October 1987 onwards shall not be met. Article 3 This Regulation shall enter into force on 21 September 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 18 September 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 365, 24. 12. 1986, p . 2 . (2) OJ No L 370 , 30 . 12 . 1986, p . 37 . (3) OJ No L 241 , 13 . 9 . 1980, p . 5 . (4) OJ No L 52, 21 . 2 . 1987, p . 13 . 0 OJ No L 241 , 25 . 8 . 1987, p . 6 .